Citation Nr: 0105482	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1955, and from June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for PTSD. 


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).

The veteran and his representative claim that the veteran 
suffers from PTSD as a result of his service.  Specifically, 
they point to an incident the veteran alleges took place in 
which he witnessed another solider run over by a vehicle, and 
then he attempted to aid that soldier until help arrived.  
The veteran alleges that soldier died as a result of his 
injuries.

The Board notes that there is evidence in the veteran's 
claims folder that seems to indicate that the RO is in 
possession of new evidence that may be relevant to the 
veteran's claim for service connection for PTSD.  Any such 
records should be associated with the claims folder, and 
considered by the RO.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain any such treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Further, the Board notes that it appears that the RO 
attempted to obtain, in a request dated April 1999, further 
service medical or personnel records of the veteran, 
apparently from the National Personnel Records Center (NPRC) 
(although neither the request or response specifies the 
contacted entity).  Although the response indicates that the 
veteran's records were "fire related," and that "all 
personnel, SMRS, and any clinicals were destroyed," the 
Board would point out that some medical records from the 
veteran's first period of service are already of record.  To 
clear up any confusion, and to ensure that all available 
pertinent service records have been associated with the 
claims file, the Board finds that the RO should again request 
all of the veteran's outstanding service medical and 
personnel records from all appropriate source(s), with each 
contacted entitity(ies) and corresponding response(s) clearly 
reflected in the record.  

The Board notes that the above-requested development is 
consistent with the significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in light of the 
duties Veterans Claims Assistance Act of 2000, on remand, the 
RO should not only undertake the requested development, but 
should also undertake any additional notification and/or 
development action deemed warranted by the Act, to include, 
as appropriate, further stressor development and psychiatric 
examination to determine whether the veteran, in fact, has 
PTSD as a result of any verified in-service stressful 
experience.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The RO should contact all appropriate 
sources to request all outstanding 
pertinent service medical and 
personnel records pertaining to the 
veteran.  The identity of each 
contacted entitity(ies) and 
corresponding response(s) should 
clearly be reflected in the record.  
All records obtained should be 
associated with the claims file.  


2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

3. After completion of the requested 
development, and any other development 
deemed warranted by the record and the 
Veterans Claims Assistance Act of 
2000, the RO should consider the 
veteran's claim in light of all 
pertinent evidence (to specifically 
include that associated with the 
record since the January 2000 
Statement of the Case) and all 
pertinent legal authority.  The RO 
must provide full reasons and bases 
for its determinations.

4. If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




